Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-25 are pending, and claims 1, 5-8, 10, 16-21, and 24 are amended. Claim 25 is new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11-14, 18, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lombard (US 2671707).
Regarding Claim 1, Lombard teaches a storage unit for storing products that can be affected by humidity (Fig. 1 and 2 [col. 1 lines 1-14]), comprising 
an outer container (figures 1, 2, 5 “12”) having a closed outer wall, an upper side on which the outer container is open and has an upper edge (Fig. 5), and a lower side on which a closed bottom is arranged (figure 2 “12”, col. 3, lines 25-33), 
an inner container (fig. 2, 6 “4” and “84”) having an inner space (fig. 2, 6 “2”) for receiving the product that can be affected by humidity (figures 2, 6 “2”, “4”), a wall surface provided with a number of air-exchange openings (figures 2, 6 perforations of “84” of “4”, col. 4, line 61 - col. 5, line 11), a filling opening (Fig. 6 at figure numeric “2”), a sealing edge defining the filling opening (Fig. 6 “2”), and a closed bottom (Fig. 2), 
the inner container (fig. 2, 6 “4” and “84”) being reversibly placed in the outer container (figures 1, 2, 5 “12”) (Fig. 3-8; col. 3, lines 25-33), the filling opening (Fig. 6 at figure numeric “2”) of the inner container (fig. 2, 6 “2”, “4”) being upwardly oriented towards the upper side of the outer container (Fig. 2; “12”), and an intermediate space (Fig. 2 “18”) for the insertion of a humidity-regulator (col. 5 line 4-43 “humectant solution 88”) being formed between the outer container (figures 1, 2, 5 “12”) and the inner container (fig. 2, 6 “4” and “84”)  (col. 5, lines 12-75), 
a reversibly removable covering frame (fig. 4 “22”) that can be placed on the outer container (figures 1, 2, 5 “12”) and the inner container (fig. 2, 6 “4” and “84”) and extends completely along the upper edge and the sealing edge (fig. 2, 4 “22”), 
the covering frame (fig. 4 “22”) being designed to cover an opening of the intermediate space (Fig. 2 “18”), between the outer container (figures 1, 2, 5 “12”) and the inner container (fig. 2, 6 “4” and “84”) (col. 3, lines 9-24), and 
a frame opening (fig. 4 annotated) for accessing the inner space (fig. 2, 6 “2”) being provided in the covering frame (fig. 2), 
a reversibly removable inner sealing cover (Fig. 2 “38”) for closing the frame opening (fig. 4 annotated), which wherein the inner sealing cover can be placed on the covering frame (fig. 4 “22”) (fig. 2 “38”, col. 3, lines 62-73), and 
a detachable outer sealing cover (Fig. 2 “26”) for closing the outer container (figures 1, 2, 5 “12”) or the upper side of the outer container (figures 1, 2, 5 “12”) in an airtight manner (fig. 2 “26”, column 3, lines 34-45), wherein the outer sealing cover (Fig. 2 “26”) is separate from the inner sealing cover (Fig. 2 “38”) (Fig. 2 shows guide pan 38 and the cover 26 are adjacent and they are separate as defined by formed or viewed as a unit apart from Oxford Languages in Dictionary Boxes on Google, especially shown with different cross hatch lines [c.3 l. 62- c.4 l.6]).

    PNG
    media_image1.png
    390
    622
    media_image1.png
    Greyscale

Regarding Claim 2, Lombard teaches wherein the covering frame (fig. 4 “22”) comprises a first tier (figure 2 “22”, “24”), which engages in the inner container (fig. 2, 6 “4”), so that a first completely surrounding contact surface is configured, which can be mounted on the sealing edge of the inner container (fig. 2, 6 “4” and “84”) and on which the inner sealing cover (Fig. 2 “38”) can be placed (figure 2 “22”, “24”; overlapping edge “24” and top side of the frame element “22” are understood to be a step within the meaning of the claim; said step lies on the inner container “4” and side wall “44” of the inner cover lies on the step).

Regarding Claim 11, Lombard teaches wherein the inner container (fig. 2, 6 “4” and “84”) and/or the inner sealing cover (Fig. 2 “38”) and/or a portion of the covering frame (fig. 4 “22”) mounted on the inner container comprise circular (Fig. 2-8; col. 3 line 40 “circular”) cross- section.

Regarding Claim 12, Lombard teaches wherein the outer container (figures 1, 2, 5 “12”) and/or the inner container (fig. 2, 6 “4” and “84”) are configured as cylindrical (Fig. 2-8; col. 3 line 40 “circular”; visually it can be seen that these structures are cylindrical).

Regarding Claim 13, Lombard teaches wherein the air- exchange openings (figures 2, 6 “84”, col. 4, line 61 - col. 5, line 11) are configured for atmospheric exchange (figures 2, 6 “84”, col. 4, line 61 - col. 5, line 11) between the inner space (fig. 2, 6 “2”) and the intermediate space (fig. 2, 6 “18” and “76”), so that a uniform internal atmosphere with a particular degree of humidity (col. 5 lines 40-44) can be selected in the inner space (fig. 2, 6 “2”) and in the intermediate space (fig. 2, 6 “18” and “76”).

Regarding Claim 14, Lombard teaches wherein the inner container (fig. 2, 6 “4” and “84”) comprises at least one recess (Fig. 6 “82”) with a perforated layer element (Fig. 6 “84”) which covers the recess (Fig. 6 “82”) and in which the air-exchange openings are arranged (figure 2, 6; col. 4, line 74 -col. 5, line 8).

Regarding Claim 18, Lombard teaches wherein a connector (Fig. 2 connection between “13” & bottom of “4” and “Shoulder 8”&”16”) is provided in the bottom (Fig. 2 “10”) of the outer container (figures 1, 2, 5 “12”) and/or in the bottom (Fig. 2 “13”) of the inner container (fig. 2, 6 “4” and “84”) to produce a reversibly releasable operative connection (Fig. 2 connection between “13” & bottom of “4” and “Shoulder 8”&”16”; col. 3 lines 25-30) between the outer container (figures 1, 2, 5 “12”) and the inner container (fig. 2, 6 “4” and “84”), said connector (Fig. 2 connection between “13” & bottom of “4” and “Shoulder 8”&”16”) being arranged in a centered position (Fig. 2).

Regarding Claim 19, Lombard teaches wherein a first recess (Fig. 2 “14”) is configured in the bottom of the outer container (figures 1, 2, 5 “12”) and a second recess (Fig. 2 recess formed by “13” and bottom of “4”), corresponding with the first recess (Fig. 2), is configured in the bottom of the inner container (fig. 2, 6 “4”), so that the operative connection (Fig. 2 connection between “16” and “Shoulder 8”; col. 3 lines 25-30) between the outer container (figures 1, 2, 5 “12”) and the inner container (fig. 2, 6 “4” and “84”) can be established.

Regarding Claim 23, Lombard teaches wherein the outer container (figures 1, 2, 5 “12”) and the inner container (fig. 2, 6 “4” and “84”) are configured cylindrically (Fig. 2-8; col. 3 line 40 “circular”; visually it can be seen that these structures are cylindrical), 
the outer sealing cover (Fig. 2 “26”) and a portion of the covering frame (fig. 4 “22”) placed on the outer container (figures 1, 2, 5 “12”) have a circular cross-section (Fig. 2-8; col. 3 line 40 “circular”), and 
the inner sealing cover (Fig. 2 “38”) and a portion of the covering frame (fig. 4 “22”) placed on the inner container (fig. 2, 6 “4” and “84”) comprise a circular cross-section (Fig. 2-8; col. 3 line 40 “circular”).

Regarding Claim 24, Lombard teaches wherein the wall surface of the inner container (fig. 2, 6 “4” and “84”) is constituted by a perforated wall element (Fig. 6 “84”), the perforated wall element (Fig. 6 “84”) comprising the number of air-exchange openings (figures 2, 6 perforations of “84” of 4, col. 4, line 61 - col. 5, line 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707) as applied to claim 2 above, and further in view of Liu (WO 2018090556).
Regarding Claim 4, Lombard teaches wherein the inner covering frame (Fig. 2 “38”) comprises an indentation (Fig. 2 where “44” meets edge between “24” & “2”) adjusted to the first contact surface (Fig. 2 “44”).
Lombard does not teach an indentation adjusted to the first contact surface, forming an outward-facing, completely surrounding protrusion.
Liu teaches a storage box. Liu further teaches an indentation (Fig. 1 annotated) adjusted to the first contact surface, forming an outward-facing, completely surrounding protrusion (Fig. 1 annotated).

    PNG
    media_image2.png
    711
    1121
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Liu to include the airtight .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707) as applied to claim 1 above, and further in view of Cook (EP 0718212).
Regarding Claim 3, Lombard teaches wherein the covering frame (fig. 4 “22”) engages the outer container (figures 1, 2, 5 “12”).
Lombard does not teach a second tier and a second surrounding contact surface is formed which can be placed on the upper edge of the outer container.
Cook teaches container for regulating the atmosphere of its contents. Cook further teaches a second tier (Fig. 1 and 2; first tier “64” of “56” engaging “68” and second tier “60” of “56” engaging walls “12,14,16,18”) and a second surrounding contact surface is formed (Fig. 2) which can be placed on the upper edge of the outer container (Fig. 1 and 2 “58”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Cook to include “64” and “60” of “56” and its engagement with “68” and “walls 12,14,16,18” to the “22” engaging “12” and “4” of Lombard to create a better sealing in the container without spilling the contents (Cook [col. 4 lines 53-54 and col. 3 lines 33-37]).

Claims 5, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707) as applied to claim 1 above, and further in view of "Mikken 42168 2 Large Tea Caddy/Storage Tin with Additional Aroma Inner Lid Spice Jars Diameter, Metal, Black, 8.3 x 8.3 x 8.3 cm with 2 labels 12.6 cm" (https://www.amazon.de/dp/B01K284PXC/ref=cm_sw_em_r_mt_dp_U_QZQBCbFEJ35GA), hereinafter Mikken.
Regarding Claim 5, Lombard teaches wherein the outer sealing cover (Fig. 2 “26”) comprises a sealing surface (Fig. 3 and 2 “32” and “52”) that seals the upper side of the outer container (figures 1, 2, 5 “12”) and a completely surrounding bending (Fig. 3 and 2 “34”) surface, the outer sealing cover (Fig. 2 “26”) being mountable on the outer container (figures 1, 2, 5 “12”).
Lombard does not teach in such a way that an upper edge area of the outer wall of the outer container is surrounded by the bending surface, and the sealing surface and the bending surface being configured as level.
Mikken teaches tea caddy. Mikken further teaches in such a way that an upper edge area of the outer wall of the outer container is surrounded by the bending surface (Fig.1 is annotated to show the indention where the top placed upside down next to the container with bending surface facing up goes when it is on the container as seen in Fig. 2), and the sealing surface and the bending surface being configured as level (Fig. 2 shows that the top is level and it would be obvious to one skilled in the art that the flat tops would be ideal for stacking the container one on top of the other).”

    PNG
    media_image3.png
    617
    550
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    617
    541
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1057
    1920
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Mikken to include shape and connection of flat top that is configured to slide over a top side indentation of the container when in a closed configuration (Mikken) to the connection between “12” and “26” of Lombard to create the odorless storage jar (Mikken fourth bullet).

Regarding Claim 17, Lombard teaches wherein the outer container (figures 1, 2, 5 “12”) and/or the outer sealing cover (Fig. 2 “26”) and/or the wall surface of the inner container (fig. 2, 6 “4” and “84”) and/or the inner sealing cover (Fig. 2 “38”).
Lombard does not teach the container are constructed of a type of tin plate.
Mikken teaches the container are constructed of a type of tin plate (fourth bullet “made of electrolytic, aroma-neutral tinplate with a food-safe protective coating”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Mikken to include the material of the container as made of electrolytic, aroma-neutral tinplate with a food-safe protective coating to the “12, 2, 38 and 26” of Lombard to provide a long-lasting container to safely use with consumables.

Regarding Claim 22, Lombard does not teaches wherein a hand grip is provided on a side of the inner sealing cover that is turned away from the inner space.

    PNG
    media_image6.png
    617
    550
    media_image6.png
    Greyscale
Mikken teaches wherein a hand grip (Fig. 1 annotated) is provided on a side of the inner sealing cover (bullet 2 “inner lid”) that is turned away from the inner space (bullet 1 “storing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Mikken to include the annotated handle on the “inner lid” of the Mikken container to put a handle on “38” (Lombard) to aid removal of the “38” when unscrewed from “48”.

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707)- Mikken (NPL website) as applied to claim 5 above, and further in view of Aridor (GB 236512).
Regarding Claim 6, Lombard teaches wherein the outer sealing cover (Fig. 2 “26”) on a side of the bending surface facing the inner space.
Lombard does not teach a first seal that can be placed in surrounding manner on the covering frame and the outer container.
Aridor teaches cap and container. Aridor further teaches a first seal (Fig. 2 annotated) that can be placed in surrounding manner on the outer container (Fig. 2 annotated).

    PNG
    media_image7.png
    365
    688
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Aridor to include the sealing means of the lid and the container thought annotated first and second seal (Aridor) to the inside of “26” to create a better seal with “12” (Lombard) to ensure the tightness of the cans even during an extended shelf life.

Regarding Claim 25, Lombard does not teach wherein a second seal (Fig. 4 “27 and 29”) is arranged on a side of the sealing surface facing the inner space.
Aridor teaches wherein a second seal (Fig. 2 annotated) is arranged on a side of the sealing surface facing (Fig. 2 “9”) the inner space (Fig. 2 annotated).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707) as applied to claim 14 above.
Regarding Claim 15, Lombard teaches wherein the inner container (fig. 2, 6 “4” and “84”) is formed by a frame construction, the inner container comprising recess (Fig. 6 “82”) on each of its side surface, on which perforated layer element (Fig. 6 “84”) are placed.
Lombard (US ‘707) discloses the claimed invention except for multiple recesses on each of its side surfaces, on which perforated layer elements are placed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple 82 on the 4 of Lombard to house multiple 84s in order to increase the aeration of the article in the interior of the inner container, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707) as applied to claim 14 above, in further view of Karll US 10513375.
Regarding Claim 16, Lombard teaches wherein the perforated layering element (fig. 6 “84” col. 5 line 3 “metal”).
Lombard does not explicitly teach that they are constructed of a steel alloy. 
Karll teaches a container body and closure that are constructed by exemplary metals such as steel, tin, copper aluminum and alloys thereof, separately or in combination [c.6 l. 22-24].
. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US '707) as applied to claim 1 above, and further in view of Dhand (US 20160200499).
Regarding Claim 20, Lombard teaches wherein the first recess (Fig. 2 “14”) and the second recess (Fig. 2 “13”) are of rectilinear configuration (Fig. 2 shoes that “13,14” are rectangular in cross-section, and fig 5 and 6 show that from the top that the side walls are circular meet the bases shaped like circles). 
Lombard does not teach a first undercutting being provided in the first recess and a second undercutting, corresponding therewith, being provided in the second recess, so that the inner container can be locked inside the outer container by being placed in the outer container.
Dhand teaches product container. Dhand further teaches a first undercutting (Fig. 8 “annular ridge member 255”) being provided in the first recess (Fig. 8 “boss 250”) and a second undercutting (Fig. 9 “a plurality of annular detents 260”), corresponding therewith, being provided in the second recess, so that the inner container can be locked inside the outer container by being placed in the outer container (Fig. 11 [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Dhand to include “”annular ridge member 255” of “boss 250” in snap connection with “detent 260” of “240” to the connection between “13” and “14” of Lombard to create a snap-fit connection to releasable secure the two containers together when the closure is removed (Dhand [0028]).

Regarding Claim 21, Lombard teaches wherein wall (Fig. 2 “13, 14” and “8, 16”) aligned parallel to the outer wall surfaces of the outer container (figures 1, 2, 5 “12”).
Lombard does not teach wherein recess wall surfaces of the first recess and of the second recess.
Dhand teaches wherein recess wall surfaces (Fig. 8 “annular ridge member 255” and Fig. 9 “260” and Fig. 10 and 11) of the first recess (Fig. 8 “boss 250”) and of the second recess (Fig. 9 “260”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lombard to incorporate the teachings of Dhand to include to include “annular ridge member 255” of “boss 250” in snap connection with “detent 260” of “240” to the connection between “13” and “14” of Lombard to create a snap-fit connection to releasable secure the two containers together when the closure is removed (Dhand [0028]).

Examiner Note
The Office is interpreting “in particular” as a statement of example or preference, making it optional.

Allowable Subject Matter
Claims 7, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 “Lombard fails to describe the outer sealing cover is separate from the inner sealing cover,” and examiner responds that while guide pan 38 and the cover 26 are adjacent they are separate as defined by formed or viewed as a unit apart and the prior art meets the new .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  that if the outer sealing cover should happen to be accidentally pulled off the storage unit the inner sealing cover still safely stores and protects the product in the inner space from impurities, air, and/or humidity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736